                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION
                         Civ. No. 7:18-CV-00108-FL

 JUSTIN L. UNDERHILL,                    )
                                         )
              Plaintiff,                 )
                                         )
       v.                                )
                                         )     ORDER
 NANCY A. BERRYHILL,                     )
 Acting Commissioner of Social           )
 Security,                               )
                                         )
              Defendant.



      This matter is before the Court on Plaintiff’s Motion for Judgment on the

Pleadings and Defendant’s Motion for Remand to the Commissioner. Plaintiff,

through counsel, consents to Defendant’s Motion for Remand to the Commissioner.

       For good cause shown, the Court hereby reverses the Commissioner’s decision

under sentence four of 42 U.S.C. § 405(g) and § 1383(c)(3) and remands the case to

the Commissioner for further proceedings. See Shalala v. Schaefer, 509 U.S. 292

(1993); Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       The Clerk of the Court is directed to enter a separate judgment pursuant to

Rule 58 of the Federal Rules of Civil Procedure.
                        7th
       SO ORDERED this ______ day of March, 2019.



                                       _____________________________
                                        Louise Wood Flanagan
                                       United States District Judge
